GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2014 and 2013 Expressed in Canadian Dollars (Unaudited) GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in thousands of Canadian dollars) As at March 31, 2014 and December 31, 2013 (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short term investments 31 18 Trade and other receivables (note 3) Income taxes recoverable Inventories (note 4) Prepaid expenses, deposits and advances Non-current assets: Mineral properties, plant and equipment (note 5) Exploration and evaluation assets (note 6) Intangible assets Deferred tax asset $ $ Liabilities and Shareholders’ Equity Current liabilities: Trade and other payables $ $ Current tax liability 84 - Non-current liabilities: Reclamation and remediation provision Deferred tax liability Shareholders’ equity: Share capital (note 7) Reserves Deficit ) ) $ $ See accompanying notes to the condensed interim consolidated financial statements. Nature of operations (note 1) Commitments and contingencies (note 13) Subsequent events (note 15) Approved by the Board of Directors “Robert A. Archer” “Robert W. Garnett” Robert A. Archer, Director Robert W. Garnett, Director 1 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Expressed in thousands of Canadian dollars, except per share data) For the three months ended March 31, 2014 and 2013 (Unaudited) For the three months ended March 31, Revenue $ $ Cost of sales Production costs Amortization and depletion Share-based payments 55 79 Gross profit (loss) ) General and administrative expenses Administrative expenses Amortization and depletion 83 37 Share-based payments 61 26 Exploration and evaluation expenses Exploration and evaluation, and development expenses (note 8) Share-based payments 16 - Income (loss) before the undernoted ) ) Finance and other income (expense) Interest income 81 86 Finance costs ) (9 ) Foreign exchange gain (note 9) Other income (expense) (note 10) ) 27 Income (loss) before income taxes ) Income tax expense Current Deferred (recovery) ) 26 Net income (loss) for the period $ ) $ Other comprehensive income (loss), net of tax Items that are or may be reclassified subsequently to net income (loss): Foreign currency translation ) Change in fair value of available-for-sale financial assets (net of tax) 4 ) ) Total comprehensive income (loss) for the period $ ) $ Earnings (loss) per share (note 7(d)) Basic $ ) $ Diluted $ ) $ See accompanying notes to the condensed interim consolidated financial statements. 2 GREAT PANTHER SILVER LIMITED CONDENSED INTERIM CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Expressed in thousands of Canadian dollars) For the three months ended March 31, 2014 and 2013 (Unaudited) Share Capital Reserves Number of shares (000’s) Amount Share options and warrants Foreign currency translation Fair value Total reserves Income (deficit) Total share-holders’ equity Balance at January 1, 2013 $ $ $ ) $ ) $ $ ) $ Share options exercised (note 7(c)) 14 15 (5
